THE THIRTEENTH COURT OF APPEALS

                                   13-14-00301-CR


                             MICHAEL DAVID RAMIREZ
                                       v.
                              THE STATE OF TEXAS


                                   On Appeal from the
                    445th District Court of Cameron County, Texas
                            Trial Cause No. 09-CR-2098-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

July 2, 2015